U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                         No. ACM S32641 (f rev)
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                    Reymundo HERNANDEZ, Jr.
                 Airman (E-2), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Upon Further Review
                       Decided 22 December 2020
                         ________________________

Military Judge: Bryon T. Gleisner.
Sentence: Sentence adjudged on 17 December 2019 by SpCM convened
at Kirtland Air Force Base, New Mexico. Sentence entered by military
judge on 23 January 2020: Bad-conduct discharge, confinement for 6
months, reduction to E-1, and a reprimand.
For Appellant: Lieutenant Colonel R. Davis Younts, USAF; Captain Al-
exander A. Navarro, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Jessica
L. Delaney, USAF; Mary Ellen Payne, Esquire.
Before POSCH, RICHARDSON, and MEGINLEY, Appellate Military
Judges.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
PER CURIAM:
    In accordance with Appellant’s pleas pursuant to a plea agreement, a spe-
cial court-martial composed of a military judge sitting alone found Appellant
                United States v. Hernandez, No. ACM S32641 (f rev)


guilty of one specification of wrongful broadcast or distribution of intimate vis-
ual images, in violation of Article 117a, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 917a, two specifications of indecent recording, in violation
of Article 120c, UCMJ, 10 U.S.C. § 920c, and one specification of obstructing
justice, in violation of Article 131b, UCMJ, 10 U.S.C. § 931b. 1
    As part of his plea agreement with the convening authority, Appellant
waived his right to a trial by members and requested to be tried by military
judge alone. As such, the provisions outlined in Rule for Courts-Martial
(R.C.M.) 705, Plea agreements and R.C.M. 1002(d)(2), Sentencing determina-
tion, applied to Appellant’s case. 2 Allowing for consecutive and concurrent sen-
tences, the intent of the parties regarding adjudged confinement was that the
total minimum confinement would be three months and the total maximum
would be 10 months. There were no other limitations in the plea agreement.
    On 17 December 2019, the military judge accepted the plea agreement and
it became binding on the parties and the court-martial. See Article 53a(d),
UCMJ, 10 U.S.C. § 853a(d); see also R.C.M. 1002(a)(2) (“the court-martial shall
sentence the accused in accordance with the limits established by the plea
agreement”). Consistent with the sentence the military judge announced, in-
cluding the segmented sentencing for confinement, and the sentence limita-
tions established by the plea agreement, Appellant was sentenced to a bad-
conduct discharge, confinement for six months, reduction to the grade of E-1,
and a reprimand. On 22 January 2020, the convening authority took no action
on the findings or sentence. 3 On 23 January 2020, the military judge signed
the entry of judgment (EoJ).
    This case was submitted for our review on its merits without assignment
of error. However, in our review under Article 66, UCMJ, 10 U.S.C. § 866, we
identified a post-trial processing issue with the EoJ. We also noted the record


1All offenses occurred after 1 January 2019. Thus, all references to the Uniform Code
of Military Justice (UCMJ) and the Rules for Courts-Martial (R.C.M.) are to the Man-
ual for Courts-Martial, United States (2019 ed.). Further, the Military Justice Act of
2016, National Defense Authorization Act for Fiscal Year 2017, Pub. L. No. 114-328,
§§ 5001–5542 (23 Dec. 2016), as fully implemented by Exec. Order 13,825, 83 Fed. Reg.
9889 (8 Mar. 2018), applied to Appellant’s court-martial and post-trial processing.
2   See Exec. Order 13,825, §§ 5 and 10, 83 Fed. Reg. at 9890–91.
3Appellant was found guilty of charges and specifications that alleged the commission
of offenses on or after 1 January 2019. Consequently, and based on the offenses and
Appellant’s sentence, Article 60a, UCMJ, 10 U.S.C. § 860a, and R.C.M. 1109, guided
the convening authority’s decision on action. See Exec. Order 13,825, §§ 3(a), 5, and
6(b), 83 Fed. Reg. at 9890.




                                            2
             United States v. Hernandez, No. ACM S32641 (f rev)


was incomplete, as attachments to a stipulation of fact were not included in
the record. On 21 August 2020, we remanded Appellant’s record of trial to the
Chief Trial Judge, Air Force Trial Judiciary, for correction of the EoJ. United
States v. Hernandez, No. ACM S32641, 2020 CCA LEXIS 277 (A.F. Ct. Crim.
App. 21 Aug. 2020) (unpub. op.). On 17 September 2020, the military judge
signed a corrected EoJ, and on 21 September 2020, the military judge then
signed a certificate of correction addressing the corrections to the EoJ, and for-
warding the attachments to the stipulation of fact in accordance with R.C.M.
1112(d)(2). On 28 September 2020, Appellant’s case was re-docketed with this
court, with a corrected EoJ and the attachments to the stipulation of fact that
had been missing. These issues are now moot. 4
   The findings and sentence entered are correct in law and fact, and no error
materially prejudicial to Appellant’s substantial rights occurred. Articles 59(a)
and 66(d), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(d). Ac-
cordingly, the findings and sentence are AFFIRMED.


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




4We note the Statement of Trial Results failed to include the command that convened
the court-martial as required by R.C.M. 1101(a)(3). Appellant has not claimed preju-
dice and we find none. See United States v. Moody-Neukom, No. ACM S32594, 2019
CCA LEXIS 521, at *2–3 (A.F. Ct. Crim. App. 16 Dec. 2019) (per curiam) (unpub. op.).




                                         3